
	
		II
		111th CONGRESS
		1st Session
		S. 813
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Brown (for himself,
			 Mr. Kennedy, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to apply the
		  protections of the Act to teaching and research assistants.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Teaching and Research Assistant
			 Collective Bargaining Rights Act.
		2.DefinitionSection 2(3) of the National Labor Relations
			 Act (29 U.S.C. 152(3)) is amended—
			(1)by striking (3) and
			 inserting (3)(A); and
			(2)by adding at the end the following:
				
					(B)The term employee includes a
				student enrolled at an institution of higher education (as defined in section
				101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002), other
				than an institution of a State or political subdivision) who is performing work
				for remuneration at the direction of the institution, whether or not the work
				relates to the student's course of
				study.
					.
			
